Opinion issued July 12, 2016




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                NO. 01-15-00502-CV
                              ———————————
 ROSIE BELL WARD, AS NEXT FRIEND OF MARY E. WARD, Appellant
                                           V.
    THOMAS & LEWIN ASSOCIATES, INC., D/B/A QUALITY CARE
    COMMUNITY SERVICES; ROSA WELLS, INDIVIDUALLY; AND
         NICOSHIA HODGE, INDIVIDUALLY, Appellees


                     On Appeal from the 268th District Court
                            Fort Bend County, Texas
                      Trial Court Case No. 14-DCV-217696


                            MEMORANDUM OPINION

      Appellant, Rosie Bell Ward, as Next Friend of Mary E. Ward, has failed to

timely file a brief. See TEX. R. APP. P. 38.6(a) & 38.8(a) (governing time to file brief

and failure of appellant to file brief). After being notified that this appeal was subject
to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case). Accordingly, we dismiss the appeal for

want of prosecution for failure to timely file a brief. We dismiss any pending motions

as moot.

                                  PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.




                                          2